 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   True Freight Logistics LLC, et al.,             No. CV-18-01472-PHX-JGZ
10                  Plaintiffs,                      AMENDED ORDER1
11   v.
12   Global Tranz Enterprises Incorporated, et
     al.,
13
                  Defendants.
14
     Global Tranz Enterprises Incorporated,
15
                           Counterclaimant,
16
     v.
17
     True Freight Logistics, LLC, et. al.,
18
                           Counter-Defendants.
19
20
              On February 5, 2020, the Court dismissed Counter-Defendant True Freight
21
     Logistics LLC’s (TFL) Second Amended Complaint for failure to prosecute and failure to
22
     comply with the Court’s orders directing TFL to obtain counsel. (Doc. 90.) The February
23
     5, 2020 Order also directed Global Tranz Enterprises Incorporated (GlobalTranz) to file a
24
     notice indicating how it wanted to proceed on its counterclaims, which it did. (Doc. 91.)
25
     Upon consideration of GlobalTranz’s Notice, the Court takes the actions set forth in this
26
     order.
27
28            1
             This Order amends Doc. 94 at page 3, line 8 to correct the description of the
     dismissed counterclaim.
 1          GlobalTranz has alleged three pending counterclaims: (1) breach of contract against
 2   TFL; (2) breach of the implied covenant of good faith and fair dealing against TFL; and
 3   (3) tortious interference with contract against TFL and Joshua Goldstein. Pursuant to Rule
 4   41(a)(2), Fed. R. Civ. P., GlobalTranz seeks to voluntarily dismiss its counterclaim for
 5   tortious interference with contract against TFL and Goldstein. GlobalTranz also requests
 6   entry of default against TFL on the two remaining counterclaims based on TFL’s failure to
 7   defend. The Court will grant GlobalTranz’s requests.
 8          The Court will dismiss GlobalTranz’s counterclaim for tortious interference with
 9   contract against TFL and Goldstein without prejudice pursuant to Rule 41(a)(2). Rule
10   41(a)(2) permits the Court to grant a request for dismissal “on terms the court considers
11   proper.” Dismissal without prejudice is appropriate here given that the Court previously
12   dismissed TFL’s claims against GlobalTranz without prejudice.
13          The Court will also direct entry of default pursuant to Rule 55(a), Fed. R. Civ. P.,
14   against TFL as to GlobalTranz’s remaining counterclaims. Rule 55(a) permits entry of
15   default “[w]hen a party against whom a judgment for affirmative relief is sought has failed
16   to plead or otherwise defend, and that failure is shown by affidavit or otherwise.”2 “A
17   corporation’s failure to comply with a court order to secure legal counsel has been
18   characterized as a failure to ‘otherwise defend’ the action pursuant to Rule 55(a).” First
19   Tech. Capital, Inc. v. Airborne, Inc., 378 F. Supp. 3d 212, 216 (W.D.N.Y. 2019) (citations
20   omitted).
21          As discussed in the Court’s previous orders, TFL cannot represent itself. The Court
22   advised TFL that failure to obtain counsel could result in entry of default judgment against
23   TFL. Nonetheless, TFL failed to comply with the Court’s orders directing it to obtain
24   counsel. “A corporation may not appear pro se, but must retain counsel to avoid default.”
25   Carlone v. Lion & the Bull Films, Inc., 861 F. Supp. 2d 312, 318 (S.D.N.Y. 2012) (citing
26
            2
              “Although Rule 55(a) contemplates that entry of default is a ministerial step to be
27   performed by the clerk of court, . . . a district judge also possesses the inherent power to
     enter a default.” City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 128 (2d
28   Cir. 2011) (citation omitted).


                                                -2-
 1   Rowland v. California Men’s Colony, 506 U.S. 194, 201–02 (1993)); see also United States
 2   v. High Country Broadcasting, 3 F.3d 1244, 1245 (9th Cir. 1993) (affirming entry of
 3   default judgment where corporate defendant failed to comply with court’s orders to retain
 4   counsel). Because, the instant record establishes that TFL “is in default for its failure to
 5   ‘otherwise defend’ against” GlobalTranz’s counterclaims, First Tech. Capital, Inc., 378
 6   F.Supp.3d at 217, entry of default is appropriate.
 7          Accordingly,
 8          IT IS ORDERED:
 9          1.     GlobalTranz Enterprise, Inc’s counterclaim against Joshua Goldstein and
10   True Freight Logistics, LLC for tortious interference with contract is DISMISSED
11   WITHOUT PREJUDICE pursuant to Rule 41(a)(2) of the Federal Rules of Civil
12   Procedure.
13          2.     The Clerk of Court is directed to enter default against True Freight Logistics
14   LLC as to GlobalTranz Enterprise, Inc.’s remaining counterclaims for breach of contract
15   and breach of the implied covenant of good faith and fair dealing.
16          IT IS FURTHER ORDERED:
17          1.     GlobalTranz Enterprise Inc. shall file and serve a motion for default
18   judgment no later than thirty (30) days from the filing date of this Order. The motion shall
19   address: (a) procedural history of the action, (b) the default judgment factors set forth in
20   Eitel v. McCool, 782 F.2d 1470 (9th Cir. 1986); (c) the legal authority that sets out the
21   elements of the causes of action upon which GlobalTranz seeks default judgment; (d) the
22   legal basis—with specific citations to statutes and case law—for the requested damages
23   claims and any requested attorney’s fees, which must be supported by admissible evidence
24   and detailed calculations; (e) any other information necessary for the Court to make a
25   determination as to any issue or damages calculation; and (f) any other matter GlobalTranz
26   deems necessary for resolution of the motion.
27   //
28   //


                                                 -3-
 1          2.     GlobalTranz is advised that failure to file its motion for default judgment by
 2   the deadline set forth above may result in dismissal of this action pursuant to Rule 41(b),
 3   Fed. R. Civ. P., for failure to prosecute and/or failure to comply with a court order.
 4          Dated this 4th day of March, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
